Citation Nr: 1120635	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-30 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had various periods of active duty for training with the U.S. Army Reserves from 1979 to 1991 including the periods of June 1979 to September 1979, July 1984 to August 1984, and March 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case has previously come before the Board.  The Veteran appealed the Board's December 2008 decision denying service connection for a back disorder.  In August 2010, the Court vacated the Board's December 2008 decision.  The case has been returned to the Board for further appellate review.

The Veteran testified at a video hearing before the undersigned in October 2008.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted additional evidence in March 2011 and has not waived initial agency or original jurisdiction (AOJ) consideration of the evidence submitted.  Thus, the case must be remanded for AOJ consideration of the additional evidence.  

In addition, in light of the circumstances in this case, the Veteran should be afforded a VA examination.  Thus, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 1 below, in regard to whether a back disorder is etiologically related to in-service disease or injury, or otherwise related to service, based on the entire evidence of record, including the additional evidence received in March 2011.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any identified back disorder.   The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  Request that the examiner provide an opinion, based on review of the entire evidence of record, including the additional evidence received in March 2011, in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified back disorder is a result of in-service disease or injury, or otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



